Citation Nr: 0335143	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  97-31 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
and/or brain disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to June 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

This case was previously before the Board in March 2000 at 
which time it was remanded for additional development.  In 
March 2003, the case was remanded for a video conference 
hearing.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2003).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).

Although the RO sent correspondence in February 2002 that 
notified the appellant of the VCAA, a review of the claims 
file reveals that not all of the notification and duty to 
assist provisions of the Act have been met.  Specifically, 
the RO's letter was very vague in informing and identifying 
for the appellant the type of information or evidence needed 
to substantiate the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Moreover, the veteran underwent a VA psychiatric examination 
in November 2000.  The physician indicated that it was 
possible that some of the cognitive impairment could be the 
result of lead exposure if exposure could be verified, but 
that additional examinations in the form of 
neuropsychological and neurological testing should be 
undertaken before a better decision could be made of his 
condition.  The veteran underwent neuropsychological and 
neurological examinations in August and September 2001, 
respectively.  The neurological examination report indicated 
that there were deficiencies that must be corrected on 
remand.  Specifically, the report noted that the claims file 
was not available for review.  The examiner concluded, 
however, that there was no evidence of any residual from 
exposure to lead.  Following a March 2001 VA outpatient 
treatment visit, the examiner concluded that the veteran's 
depression and cognitive impairment historically correlated 
with his exposure to heavy metal poisoning and were related.  
Once again, it does not appear that the claims folder was 
reviewed prior to this pronouncement.  VA regulations require 
that each disability be viewed in relation to its history 
both in the examination and in the evaluation of the 
disability.  38 C.F.R. § 4.1 (2003).  Thus, it is essential 
that the examining physician have the veteran's medical 
records to review in conjunction with the examination, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or non-VA, who have treated him for an 
acquired psychiatric and/or brain 
disorder since January 2003.  After the 
veteran has signed the appropriate 
releases, those records should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  Compliance requires 
that once a substantially completed claim 
has been received, the veteran be 
notified, by letter, of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, not 
addressing the specifics of the case, is 
not acceptable.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.

3.  The RO should make arrangements for 
the veteran to undergo a neurological 
examination to determine the nature and 
etiology of an acquired psychiatric 
and/or brain disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review.  A notation to the 
effect that the records were reviewed 
should be included in the report of the 
physician.  The neurological examiner 
should address the likelihood of exposure 
to harmful levels of lead in service in 
light the veteran's specialty of tanker 
refueler.  In addition, the examiner 
should address whether or not the veteran 
currently suffers from residuals of lead 
poisoning and, if so, whether it is at 
least as likely as not related to lead 
exposure in service.  The examiner must 
set forth the complete rationale 
underlying any conclusion or opinion 
expressed.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

5.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA or other legal precedent.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




